DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019 and 12/30/2020 have been considered by the examiner.
There is no double patenting rejection over claims of U.S patent no. US 10831408 B2 and US 10423358 B1 because the claims of present application are not anticipated by or obvious over the claims of U.S patent no. US 10831408 B2 and US 10423358 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses) in view of Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media .

As per claim 1, Danknick teaches a system comprising: a network interface module; volatile memory configured to temporarily store data packets received by way of the network interface module (col. 6, lines 23-25, RAM is provided for network interface controller to store, on a temporary basis, data packets).
However Danknick does not explicitly teach high-speed non-volatile memory; an interface connecting the system to low-speed non-volatile memory, wherein the high- speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory.
Richter et al. in an analogous art teach high-speed non-volatile memory; an interface connecting the system to low-speed non-volatile memory, wherein the high-speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory (paragraph 22, memory banks 38 and 40 are configured as slow speed memory banks, while memory banks 42 and 44 are configured as high speed memory banks (i.e. memory banks 42 and 44 have a shorter latency than memory banks 38 and 40). Low-speed memory banks 38 and 40 have a memory density or capacity which is greater than a memory density or capacity of high speed memory banks 42 and 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent with the teachings of Richter et al. by including additionally high-speed non-volatile memory; an interface connecting the system to low-speed non-volatile memory, wherein the high- speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Danknick and Richter et al. do not explicitly teach a first set of processors configured
to perform a first set of operations that involve: (i) reading the data packets from the volatile memory, (ii) arranging the data packets into chunks thereof, each chunk containing a respective plurality of the data packets, and (iii) writing the chunks to the non-volatile memory. 
Lango et al. in an analogous art teach a first set of processors configured to perform a first set of operations that involve: (i) reading the data packets from the volatile memory, (ii) arranging the data packets into chunks thereof, each chunk containing a respective plurality of the data packets, and (iii) writing the chunks to the non-volatile memory (col. 2, lines 21-22, data cached in media cache (volatile memory); col. 2, lines 41-42 storing “data chunks”, data packets in a memory, col. 13, lines 13-15, each data chunk has a number of data packets; col. 16, line 35, processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent and Richter et al.’s Patent Application Publication with the teachings of Lango et al. by including additionally a first set of processors configured to perform a first set of operations that involve: (i) reading the data packets from the volatile memory, (ii) arranging the data packets into chunks thereof, each chunk containing a respective plurality of the data packets, and (iii) writing the chunks to the non-volatile memory. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to organize the data packets in groups to increase speed of operations on data packets.
Danknick, Richter et al. and Lango et al. do not explicitly teach a second set of
processors configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) reading the chunks from the non-
Varghese et al. in an analogous art teach a second set of processors configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) reading the chunks from the non-volatile memory, (ii) compressing the chunks, (iii) arranging the chunks into blocks thereof, each block containing a respective plurality of the chunks, and (iv) writing, by way of the interface, the blocks to the non-volatile memory (paragraph 18, processor; paragraph 23, a plurality of computing devices; paragraph 78, compress the data chunks, storing the data chunks, paragraph 109, a plurality of data chunks, storage device, a compressed group having compressed data chunks; paragraph 110, store and retrieve data chunks (parallel operations), data chunks compressed using compression group size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication and Lango et al.’s Patent with the teachings of Varghese et al. by including additionally a second set of processors configured to perform a second set of operations in parallel to the first set of operations, wherein the second set of operations involve: (i) reading the chunks from the non-volatile memory, (ii) compressing the chunks, (iii) arranging the chunks into blocks thereof, each block containing a respective plurality of the chunks, and (iv) writing, by way of the interface, the blocks to the non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use less storage space to write chunks in the memory.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of Haddock et al. (US 6175571 B1, “Distributed memory switching hub”).

As per claim 2, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that 
the interface connects the system to the low-speed non-volatile memory by way of a local-area network.
Haddock et al. in an analogous art teach that the interface connects the system to the low-speed non-volatile memory by way of a local-area network (col. 6, line 40, memory storage at low speed LAN port).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Haddock et al. by including additionally that the interface connects the system to the low-speed non-volatile memory by way of a local-area network.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data packets in the memory.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of HACHIYA et al. (US 20130329744 A1, “COMMUNICATION CONTROL DEVICE AND METHOD”).

As per claim 3, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that the interface connects the system to the low-speed non-volatile memory by way of a wide-area network.
HACHIYA et al. in an analogous art teach that the interface connects the system to the low-speed non-volatile memory by way of a wide-area network (paragraph 67, access to the memory over a wide area network, an access speed of a memory is low).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of HACHIYA et al. by including additionally that the interface connects the system to the low-speed non-volatile memory by way of a wide-area network.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data packets in a memory in a different geographic area.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of Flynn et al. (US 20130227236 A1, “SYSTEMS AND METHODS FOR STORAGE ALLOCATION”).

As per claim 4, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Varghese et al. teach writing the blocks to the non-volatile memory (paragraph 109, groups, storing at a storage device).
Richter et al. teach the low-speed non-volatile memory (paragraph 22, slow speed memory).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that the second set of operations also involves adding error correcting codes to the chunks.
Flynn et al. in an analogous art teach that the second set of operations also involves adding error correcting codes to the chunks (paragraph 113, error correcting code, chunks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Flynn et al. by including additionally that the second set of operations also involves adding error correcting codes to the chunks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of Sundararaman et al. (US 20160259693 A1, “SYSTEMS AND METHODS FOR STORAGE ERROR MANAGEMENT”).

As per claim 5, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that 
the second set of operations also involves generating packet-identifying metadata for each of the data packets and storing the metadata separately from the blocks in the low-speed non-volatile memory.
Sundararaman et al. in an analogous art teach that the second set of operations also involves generating packet-identifying metadata for each of the data packets and storing the metadata separately from the blocks in the low-speed non-volatile memory (paragraph 109, identifier, data packet, metadata, separate metadata storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Sundararaman et al. by including additionally that the second set of operations also 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to identify data packets stored in the memory.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Sundararaman et al. (US 20160259693 A1, “SYSTEMS AND METHODS FOR STORAGE ERROR MANAGEMENT”) as applied to claim 5 above, and further in view of Hamdi et al. (US 20140010083 A1, “FLOW-BASED NETWORK SWITCHING SYSTEM”).

As per claim 6, Danknick, Richter et al., Lango et al., Varghese et al. and Sundararaman et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However Danknick, Richter et al., Lango et al., Varghese et al. and Sundararaman et al. do not explicitly teach that the metadata includes copies of fields from layer 2, layer 3, or layer 4 headers of the data packets.
Hamdi et al. in an analogous art teach that the metadata includes copies of fields from layer 2, layer 3, or layer 4 headers of the data packets (paragraph 18, packet header, layer 4, metadata).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store fields from the packet header in the metadata.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”), Sundararaman et al. (US 20160259693 A1, “SYSTEMS AND METHODS FOR STORAGE ERROR MANAGEMENT”) and Hamdi et al. (US 20140010083 A1, “FLOW-BASED NETWORK SWITCHING SYSTEM”) as applied to claim 6 above, and further in view of HOWE (US 20170344439 A1, “SYSTEM AND METHOD FOR INPUT DATA FAULT RECOVERY IN A MASSIVELY PARALLEL REAL TIME COMPUTING SYSTEM”).

As per claim 7, Danknick, Richter et al., Lango et al., Varghese et al., Sundararaman et al. and Hamdi et al. substantially teach the claimed invention described in claim 6 (as rejected above).

HOWE in an analogous art teach that the metadata is stored as a histogram of the fields from the layer 2, layer 3, or layer 4 headers of the data packets (paragraph 17, histogram formulation, metadata, header of a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent, Varghese et al.’s Patent Application Publication, Sundararaman et al.’s Patent Application Publication and Hamdi et al.’s Patent Application Publication with the teachings of HOWE by including additionally that the metadata is stored as a histogram of the fields from the layer 2, layer 3, or layer 4 headers of the data packets.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store fields from the data packet header as a bar graph.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of Kachare et al. (US 20180095675 A1, “METHOD FOR READ LATENCY BOUND IN SSD STORAGE SYSTEMS”).


However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that the first set of operations is performed in hard real-time with latencies within a first threshold.
Kachare et al. in an analogous art teach that the first set of operations is performed in hard real-time with latencies within a first threshold (paragraph 17, flash memory, operation, a time interval less than a latency threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Kachare et al. by including additionally that the first set of operations is performed in hard real-time with latencies within a first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to successfully perform operation of forming chunks and storing chunks at high-speed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Kachare et al. (US 20180095675 A1, “METHOD FOR READ LATENCY BOUND IN SSD STORAGE SYSTEMS”) as applied to claim 8 above, and further in view of Sokolov et al. (US 20080158958 A1, “MEMORY DEVICE WITH REDUCED READING”).

As per claim 9, Danknick, Richter et al., Lango et al., Varghese et al. and Kachare et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Danknick, Richter et al., Lango et al., Varghese et al. and Kachare et al. do not explicitly teach that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
Sokolov et al. in an analogous art teach that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold (paragraph 74, latency, different number of threshold comparison operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent, Varghese et al.’s Patent Application Publication and Kachare et al.’s Patent Application Publication with the teachings of Sokolov et al. by including additionally that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read the chunks, and write blocks in a low-speed non-volatile memory at slow speed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate  as applied to claim 1 above, and further in view of Molloy (US 20130067137 A1, “SYSTEMS AND METHODS FOR USING RESERVED SOLID STATE NONVOLATILE MEMORY STORAGE CAPACITY FOR SYSTEM REDUCED POWER STATE”).

As per claim 10, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that the high-speed non-volatile memory comprises an array of solid state drives (SSDs).
Molloy in an analogous art teach that the high-speed non-volatile memory comprises an array of solid state drives (SSDs) (paragraph 30, an array, SSD (solid-state drive), nonvolatile memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Molloy by including additionally that the high-speed non-volatile memory comprises an array of solid state drives (SSDs).
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store chunks at high-speed and using less power in the solid state drives.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate  as applied to claim 1 above, and further in view of Shimizu et al. (US 20160246710 A1, “APPARATUS AND METHOD FOR DATA ARRANGEMENT”).

As per claim 11, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that the low-speed non-volatile memory comprises an array of hard disk drives (HDDs).
Shimizu et al. in an analogous art teach that the low-speed non-volatile memory comprises an array of hard disk drives (HDDs) (paragraph 56, low-speed non-volatile storage device, HDD (hard disk drive)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Shimizu et al. by including additionally that the low-speed non-volatile memory comprises an array of hard disk drives (HDDs).
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store data at low speed in the hard disk drives.

Claims 12 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media  as applied to claim 1 above, and further in view of Haitsma (US 20080126449 A1, “Method of Distributing Data Files and Memory System for Storing Data Files”).

As per claim 12, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that 
non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory.
Haitsma in an analogous art teaches that non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory (paragraph 31, speed indicators indicating the writing speed of each memory device; paragraph 47, the writing speed value of a flash card is stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Haitsma by including additionally that non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine speed of the non-volatile memory storing the chunks.

As per claim 13, Danknick, Richter et al., Lango et al., Varghese et al. and Haitsma teach the additional limitations.
Haitsma teaches that the first set of operations also involves setting the indications to specify the high-speed non-volatile memory for chunks written to the high- speed non-volatile memory, and wherein the second set of operations also involves setting the indications to specify the low-speed non-volatile memory for chunks that are contained within blocks written to the low-speed non-volatile memory (paragraph 31, speed indicators indicating the writing speed of each memory device; paragraph 47, the writing speed value of a flash card is stored in memory).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of LEE et al. (US 20120137055 A1, “HYBRID MEMORY SYSTEM AND METHOD MANAGING THE SAME”).

As per claim 14, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach a volatile memory cache configured to store copies of the chunks from the high-speed non-volatile memory that were recently read by the second set of processors, wherein reading the chunks from the high-speed non-volatile memory comprises: reading a first subset of the chunks from the volatile memory cache when the volatile memory cache contains the first subset of the 
LEE et al. in an analogous art teach a volatile memory cache configured to store copies of the chunks from the high-speed non-volatile memory that were recently read by the second set of processors, wherein reading the chunks from the high-speed non-volatile memory comprises: reading a first subset of the chunks from the volatile memory cache when the volatile memory cache contains the first subset of the chunks; and reading a second subset of the chunks directly from the high-speed non-volatile memory when the volatile memory cache does not contain the second subset of the chunks (paragraph 20, volatile memory cache storing a copy of a part of data (first subset) that is stored in the nonvolatile memory). The examiner would like to point out that the second subset of data is read from the non-volatile memory as only first subset of data is stored in the volatile memory cache.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of LEE et al. by including additionally a volatile memory cache configured to store copies of the chunks from the high-speed non-volatile memory that were recently read by the second set of processors, wherein reading the chunks from the high-speed non-volatile memory comprises: reading a first subset of the chunks from the volatile memory cache when the volatile memory cache contains the first subset of the chunks; and reading a second subset of the chunks directly from the high-speed non-volatile memory when the volatile memory cache does not contain the second subset of the chunks
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Danknick (US 6021429, “Network device which maintains a list of device addresses), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”), Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) and Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) as applied to claim 1 above, and further in view of Lyons et al. (US 20130097220 A1, “STREAMING BITRATE CONTROL AND MANAGEMENT”).

As per claim 15, Danknick, Richter et al., Lango et al. and Varghese et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Danknick, Richter et al., Lango et al. and Varghese et al. do not explicitly teach that 
the second set of operations also involve one or more of: (i) converting pluralities of the data packets stored in the chunks to a different format, (ii) generating reverse domain name system entries based on the pluralities of the data packets stored in the chunks, (iii) generating transport-layer security certificates based on the pluralities of the data packets stored in the chunks, (iv) indexing the pluralities of the data packets stored in the chunks, or (v) operating an intrusion detection system based on the pluralities of the data packets stored in the chunks.
Lyons et al. in an analogous art teach that the second set of operations also involve one or more of: (i) converting pluralities of the data packets stored in the chunks to a different format, (ii) generating reverse domain name system entries based on the pluralities of the data packets stored in the chunks, (iii) generating transport-layer security certificates based on the pluralities of the data packets stored in the chunks, (iv) indexing the pluralities of the data packets stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danknick’s Patent, Richter et al.’s Patent Application Publication, Lango et al.’s Patent and Varghese et al.’s Patent Application Publication with the teachings of Lyons et al. by including additionally that the second set of operations also involve one or more of: (i) converting pluralities of the data packets stored in the chunks to a different format, (ii) generating reverse domain name system entries based on the pluralities of the data packets stored in the chunks, (iii) generating transport-layer security certificates based on the pluralities of the data packets stored in the chunks, (iv) indexing the pluralities of the data packets stored in the chunks, or (v) operating an intrusion detection system based on the pluralities of the data packets stored in the chunks.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to identify the data packets stored.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”) in view of Danknick (US 6021429, “Network device which maintains a list of device addresses), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”).

As per claim 16, Lango et al. teach a method comprising: performing, by a first set of processors, a first set of operations involving: (i) reading data packets from a volatile memory, 
However Lango et al. does not explicitly teach that the data packets were stored in the volatile memory by a network interface module.
Danknick in an analogous art teaches that the data packets were stored in the volatile memory by a network interface module (col. 6, lines 23-25, RAM is provided for network interface controller to store, on a temporary basis, data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent with the teachings of Danknick by including additionally the data packets were stored in the volatile memory by a network interface module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to receive from a network and store data packets in a memory for further processing data packets.
Lango et al. and Danknick do not explicitly teach performing, by a second set of 
processors and in parallel to the first set of operations, a second set of operations involving: (i) reading the chunks from the high-speed non-volatile memory, (ii) compressing the chunks, (iii) arranging the chunks into blocks thereof, each block containing a respective plurality of the chunks, and (iv) writing, by way of an interface, the blocks to a non-volatile memory. 
Varghese et al. in an analogous art teach performing, by a second set of 
processors and in parallel to the first set of operations, a second set of operations involving: (i) reading the chunks from the high-speed non-volatile memory, (ii) compressing the chunks, (iii) 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent and Danknick’s patent with the teachings of Varghese et al. by including additionally performing, by a second set of 
processors and in parallel to the first set of operations, a second set of operations involving: (i) reading the chunks from the high-speed non-volatile memory, (ii) compressing the chunks, (iii) arranging the chunks into blocks thereof, each block containing a respective plurality of the chunks, and (iv) writing, by way of an interface, the blocks to a non-volatile memory. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to use less storage space to write chunks in the memory.
Lango et al., Danknick and Varghese et al. do not explicitly teach that the
high-speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory.
Richter et al. in an analogous art teach that the high-speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory (paragraph 22, memory banks 38 and 40 are configured as slow speed memory banks, while memory banks 42 and 44 are configured as high speed memory banks (i.e. memory banks 42 and 44 have a shorter latency than memory banks 38 and 40). Low-speed memory banks 38 and 40 have a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent, Danknick’s patent and Varghese et al.’s Patent Application Publication with the teachings of Richter et al. by including additionally the high-speed non-volatile memory has lower write latency and less storage capacity than the low-speed non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to allocate a non-volatile memory with different speed based on write latency and storage capacity needs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Danknick (US 6021429, “Network device which maintains a list of device addresses), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”) as applied to claim 16 above, and further in view of Sundararaman et al. (US 20160259693 A1, “SYSTEMS AND METHODS FOR STORAGE ERROR MANAGEMENT”).

As per claim 17, Lango et al., Danknick, Varghese et al. and Richter et al. substantially teach the claimed invention described in claim 16 (as rejected above).
Richter et al. teach the low-speed non-volatile memory (paragraph 22, slow speed memory).


Sundararaman et al. in an analogous art teach that the second set of operations also involves generating packet-identifying metadata for each of the data packets and storing the metadata separately from the blocks in the non-volatile memory (paragraph 109, identifier, data packet, metadata, separate metadata storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent, Danknick’s patent, Varghese et al.’s Patent Application Publication and Richter et al.’s Patent Application Publication with the teachings of Sundararaman et al. by including additionally that the second set of operations also involves generating packet-identifying metadata for each of the data packets and storing the metadata separately from the blocks in the non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to identify data packets stored in the memory.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Danknick (US 6021429, “Network device which maintains a list of device addresses), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”) as applied to claim 16 above, and Kachare et al. (US 20180095675 A1, “METHOD FOR READ LATENCY BOUND IN SSD STORAGE SYSTEMS”).

As per claim 18, Lango et al., Danknick, Varghese et al. and Richter et al. substantially teach the claimed invention described in claim 16 (as rejected above).
However Lango et al., Danknick, Varghese et al. and Richter et al. do not explicitly teach that the first set of operations is performed in hard real-time with latencies within a first threshold.
Kachare et al. in an analogous art teach that the first set of operations is performed in hard real-time with latencies within a first threshold (paragraph 17, flash memory, operation, a time interval less than a latency threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent, Danknick’s patent, Varghese et al.’s Patent Application Publication and Richter et al.’s Patent Application Publication with the teachings of Kachare et al. by including additionally that the first set of operations is performed in hard real-time with latencies within a first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to successfully perform operation of forming chunks and storing chunks at high-speed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Danknick (US 6021429, “Network device which maintains a list of device addresses), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”), Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”) and Kachare et al. (US 20180095675  as applied to claim 18 above, and further in view of Sokolov et al. (US 20080158958 A1, “MEMORY DEVICE WITH REDUCED READING”).

As per claim 19, Lango et al., Danknick, Varghese et al., Richter et al. and Kachare et al. substantially teach the claimed invention described in claim 18 (as rejected above).
However Lango et al., Danknick, Varghese et al., Richter et al. and Kachare et al. do not explicitly teach that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
Sokolov et al. in an analogous art teach that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold (paragraph 74, latency, different number of threshold comparison operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent, Danknick’s patent, Varghese et al.’s Patent Application Publication, Richter et al.’s Patent Application Publication and Kachare et al.’s Patent Application Publication with the teachings of Sokolov et al. by including additionally that the second set of operations is performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read the chunks, and write blocks in a low-speed non-volatile memory at slow speed.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lango et al. (US 7054911 B1, “Streaming media bitrate switching methods and apparatus”), Danknick (US 6021429, “Network device which maintains a list of device addresses), Varghese et al. (US 20170199707 A1, “METHODS AND SYSTEMS FOR EFFICIENTLY STORING DATA”) and Richter et al. (US 20110205828 A1, “SEMICONDUCTOR MEMORY WITH MEMORY CELL PORTIONS HAVING DIFFERENT ACCESS SPEEDS”) as applied to claim 16 above, and further in view of Haitsma (US 20080126449 A1, “Method of Distributing Data Files and Memory System for Storing Data Files”).

As per claim 20, Lango et al., Danknick, Varghese et al. and Richter et al. substantially teach the claimed invention described in claim 16 (as rejected above).
However Lango et al., Danknick, Varghese et al. and Richter et al. do not explicitly teach that non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory.
Haitsma in an analogous art teach that non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory  (paragraph 31, speed indicators indicating the writing speed of each memory device; paragraph 47, the writing speed value of a flash card is stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lango et al.’s Patent, Danknick’s patent, Varghese et al.’s Patent Application Publication and Richter et al.’s Patent Application Publication with the teachings of Haitsma by including additionally that non-volatile memory stores indications of whether each of the chunks is stored in the high-speed non-volatile memory or the low-speed non-volatile memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111